DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response Application filed on February 21, 2019 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 209; July 09, 2019; September 11, 2019; December 03, 2020 and April 08, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FITZGERALD et al. US Publication No. 2011/0252032 A1.

Regarding claim 1, Fitzgerald et al. disclose “a method comprising: detecting a plurality of events, each event occurring at a monitored computing device of a plurality of monitored computing devices and each event having an event type” (Fig. 3: "302-collection system); “determining match records associated with respective events of the plurality of events” (Fig. 3 : "308-activity classification module); “providing, for each match record satisfying a corresponding condition of a condition set, a respective candidate record comprising a tag associated with the corresponding condition” (Fig. 3: "graph-based and feature-based candidate AE items); “receiving, via a user interface, a tag criterion” (Fig. 3: "applied labels); “providing, for each candidate record having the respective tag satisfying the tag criterion, a respective result record comprising at least some data of the respective match record” (Fig. 3: "graph-based and feature-based candidate AE items); “presenting, via a user interface, the respective result records” (Fig. 4: "406 -present candidate AE items to user); “receiving, via the user interface, a second condition” (Fig. 4: "408 - receive new label(s) from user); “providing, for each match record satisfying the second condition, a respective second candidate record comprising a tag associated with the second condition” (Fig. 4: 410 - update analysis engine -> 404 - identify candidate AE items ...); “providing, for each second candidate record having the Fig. 4: 404 - identify candidate AE items for consideration by the user using feature-based analysis and graph-based analysis); and “presenting, via the user interface, the respective second result records” (Fig. 4: "406 - present candidate AE items to user).

As per claim 2, Fitzgerald et al. disclose “before receiving the second condition: receiving, via the user interface, a selection of a selected result record of the result records; populating a condition-builder interface based at least in part on the selected result record; and presenting, via the user interface, the condition-builder interface” (Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153).

As per claim 3, Fitzgerald et al. disclose “receiving, via a second user interface different from the user interface, a second tag criterion; providing, for at least one of the second candidate records having the respective tag satisfying the second tag criterion, a respective third result record comprising at least some data of the respective event record; and presenting, via the second user interface, the third result records” (Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153).

As per claim 4, Fitzgerald et al. disclose “providing, for one or more of the events having the respective event types included in a match list, respective event records; providing, for each event record matching a corresponding pattern of one or more patterns associated with the respective event type, the respective match record of the Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153).

As per claim 5, Fitzgerald et al. disclose “before providing the candidate records: retrieving data from a data source based at least in part on a match record of the match records; and updating the match record to include the data; and determining the respective candidate record associated with the match record based at least in part on the data in the match record satisfying a data criterion of the corresponding condition” (Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153).

As per claim 6, Fitzgerald et al. disclose “receiving one or more supplemental records from a data source; and providing, for each supplemental record satisfying a corresponding condition of the condition set, a respective candidate record comprising a tag associated with the corresponding condition” (Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153).

As per claim 7, Fitzgerald et al. disclose “providing, in response to a match record of the match records satisfying the corresponding condition, the respective candidate record identifying a notification target; and transmitting, to the notification target, a notification of the respective candidate record” (Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZGERALD et al. US Publication No. 2011/0252032 A1 in view of AMES OLIVER HOLMES HOSKISSON GB 2568522 A.

Regarding claim 8, Fitzgerald et al. disclose “a system, comprising: a computer-readable memory storing a condition set having one or more conditions; a communications interface configured to receive event records of a plurality of events, each event record associated with a monitored computing device and having an event type” (Fig. 3: "302-collection system); “determining match records associated with respective events of the plurality of events” (Fig. 3 : "308-activity classification module); “providing, for each match record satisfying a corresponding condition of a condition set, a respective candidate record comprising a tag associated with the Fig. 3: "graph-based and feature-based candidate AE items); “receiving, via a user interface, a tag criterion” (Fig. 3: "applied labels); “providing, for each candidate record having the respective tag satisfying the tag criterion, a respective result record comprising at least some data of the respective match record” (Fig. 3: "graph-based and feature-based candidate AE items); “presenting, via a user interface, the respective result records” (Fig. 4: "406 -present candidate AE items to user); “receiving, via the user interface, a second condition” (Fig. 4: "408 - receive new label(s) from user); “providing, for each match record satisfying the second condition, a respective second candidate record comprising a tag associated with the second condition” (Fig. 4: 410 - update analysis engine -> 404 - identify candidate AE items ...); “providing, for each second candidate record having the respective tag satisfying the tag criterion, a respective second result record comprising at least some data of the respective match record” (Fig. 4: 404 - identify candidate AE items for consideration by the user using feature-based analysis and graph-based analysis); and “presenting, via the user interface, the respective second result records” (Fig. 4: "406 - present candidate AE items to user). It is noted however, Fitzgerald et al. did not specifically detail the aspects of “a matching subsystem configured to provide, for each event record matching a corresponding pattern of a pattern set associated with the respective event type, a respective match record comprising: an identifier of the corresponding pattern; and at least some data of the respective event record; an updating subsystem configured to: receive, from a user interface, a modification record specifying a modification to a condition; and apply the modification record to the condition set to provide an updated providing method that involves receiving a first data, where the first data comprises a sequence of events, and the events are of different type. The first data are analyzed to extract patterns in sequence of events, the second data indicating the performance of a system is received. A relationship between the performance of system and extracted patterns is determined. The determined relationship is displayed to a display, where first data is analyzed to extract patterns in sequence comprises assigning each type of event to a character in an alphabet. A determination of relationship between the status of the system and extracted patterns comprises matching characters from minimum entropy alphabet with changes in the performance of system (See Abstract; Page 2, line 17-Page 3, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporating the event pattern detection methodology of AMES OLIVER HOLMES HOSKISSON into the system of Fitzgerald et al. because they are both directed to event detection monitoring and are both from the same field of endeavor. Such combination would have enhanced the versatility of Fitzgerald et al. by allowing it to render the network more resilient to cascade failure without having to increase the capacity of all the nodes in the network.
Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153 and AMES OLIVER HOLMES HOSKISSON Figures 1-6 and corresponding text).

Regarding claim 15, Fitzgerald et al. disclose “a method comprising: detecting a plurality of events, each event occurring at a monitored computing device of a plurality of monitored computing devices and each event having an event type” (Fig. 3: "302-collection system); “determining match records associated with respective events of the plurality of events” (Fig. 3 : "308-activity classification module); “providing, for each match record satisfying a corresponding condition of a condition set, a respective candidate record comprising a tag associated with the corresponding condition” (Fig. 3: "graph-based and feature-based candidate AE items); “receiving, via a user interface, a tag criterion” (Fig. 3: "applied labels); “providing, for each candidate record having the respective tag satisfying the tag criterion, a respective result record comprising at least some data of the respective match record” (Fig. 3: "graph-based and feature-based candidate AE items); “presenting, via a user interface, the respective result records” (Fig. 4: "406 -present candidate AE items to user); “receiving, via the user interface, a second condition” (Fig. 4: "408 - receive new label(s) from user); “providing, for each match record satisfying the second condition, a Fig. 4: 410 - update analysis engine -> 404 - identify candidate AE items ...); “providing, for each second candidate record having the respective tag satisfying the tag criterion, a respective second result record comprising at least some data of the respective match record” (Fig. 4: 404 - identify candidate AE items for consideration by the user using feature-based analysis and graph-based analysis); and “presenting, via the user interface, the respective second result records” (Fig. 4: "406 - present candidate AE items to user). It is noted however, Fitzgerald et al. did not specifically detail the aspects of “providing, for each event record matching a corresponding pattern of a pattern set associated with the respective event type, a respective match record comprising: an identifier of the corresponding pattern; and at least some data of the respective event record; and providing, for each match record satisfying a corresponding condition of a condition set, a respective candidate record comprising a tag associated with the corresponding condition” as recited in the instant claim 15. On the other hand, AMES OLIVER HOLMES HOSKISSON achieved the aforementioned claimed features by providing method that involves receiving a first data, where the first data comprises a sequence of events, and the events are of different type. The first data are analyzed to extract patterns in sequence of events, the second data indicating the performance of a system is received. A relationship between the performance of system and extracted patterns is determined. The determined relationship is displayed to a display, where first data is analyzed to extract patterns in sequence comprises assigning each type of event to a character in an alphabet. A determination of relationship between the status of the system and extracted patterns comprises matching characters from minimum entropy alphabet with changes in the performance of system (See Abstract; Page 2, line 17-Page 3, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporating the event pattern detection methodology of AMES OLIVER HOLMES HOSKISSON into the system of Fitzgerald et al. because they are both directed to event detection monitoring and are both from the same field of endeavor. Such combination would have enhanced the versatility of Fitzgerald et al. by allowing it to render the network more resilient to cascade failure without having to increase the capacity of all the nodes in the network.

Dependent claims 16-20 do not appear to contain any additional features which, in combination with the features of any claim to which they refer to contain allowable subject. In particular, the additional technical features disclosed in the dependent claims 16-20 are either disclosed or are common measures over the combined disclosure of Fitzgerald et al. and AMES OLIVER HOLMES HOSKISSON (see Fitzgerald Figures 1-18; Paragraphs 0001-0009, 0031-0066, 0078-0153 and AMES OLIVER HOLMES HOSKISSON Figures 1-6 and corresponding text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 3, 2021